Citation Nr: 1015594	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In December 2007 and September 2008, the 
Board remanded the Veteran's claim for additional 
development.

In January 2010, the Veteran submitted additional evidence to 
the Board.  In March 2010, the Veteran's representative 
waived review of the newly submitted evidence by the agency 
of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.


FINDING OF FACT

Service-connected pes planus has made worse the Veteran's 
bilateral femoral head avascular necrosis and arthritis of 
the hips.


CONCLUSION OF LAW

The Veteran's bilateral femoral head avascular necrosis and 
arthritis of the hips has been aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  As noted by the Board in the two prior remands, 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified 
at 38 C.F.R. § 3.310 (2009)).  The amendment sets a standard 
by which a claim based on aggravation of a non-service-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the 1995 ruling in Allen, it was made 
clear in the comments to the regulation that the 2006 changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

(The Board notes that the Appeals Management Center (AMC) 
denied the claim most recently in December 2009, in part, 
because a pre-aggravation baseline level of disability and 
the amount of aggravation was not established.  Thus, it 
appears that the AMC considered the revised version of 
38 C.F.R. § 3.310 instead of the previous version.  As noted, 
the version of 38 C.F.R. § 3.310 that was in effect at the 
time the Veteran filed the claim is the appropriate version 
to consider when adjudicating the Veteran's service 
connection claim on a secondary basis.  As noted above, the 
Board will consider the previous version.)

The Veteran is currently service connected for lumbosacral 
strain and bilateral pes planus.  He asserts that those 
disabilities have caused or made his hip problems chronically 
worse.  The Veteran also believes that he has a bilateral hip 
disability as a result of injury incurred during active 
military service.  Thus, he contends that service connection 
is warranted for a bilateral hip disability on a direct and 
secondary basis.

During a hearing before the Board, the Veteran testified that 
he may have injured his hips during active military service 
while playing softball.  A review of his service treatment 
records reveals that he had trauma to his left hip in 
December 1973.  At that time, he had decreased range of 
motion secondary to pain.  Post-service treatment records 
reflect regular treatment for bilateral hip pain and a 
diagnosis of avascular necrosis of the hips.  VA treatment 
records and examinations that were conducted prior to the 
Board's December 2007 remand do not contain any medical 
opinion evidence as to whether there is a relationship 
between the Veteran's current hip disability and his active 
military service.

A VA physician, Dr. Q.T., examined the Veteran in March 2008 
in connection with the claim.  The Veteran was diagnosed with 
bilateral femoral head avascular necrosis and secondary 
osteoarthritis.  Dr. Q.T. found that it was less likely as 
not that the Veteran's current bilateral hip condition was 
the result of the left hip injury in 1973.  It was noted that 
the Veteran did not receive treatment or make complaints 
regarding his hips until 1993.  Additionally, Dr. Q.T. gave 
the opinion that the Veteran's current hip condition was less 
likely as not a result of service-connected lumbar strain or 
bilateral pes planus.  Dr. Q.T. was not aware of any medical 
literature to support that type of causation.  Absent 
evidence to the contrary, service connection on a direct 
basis or on the basis of direct causation by already service-
connected disability is not warranted.  The preponderance of 
the evidence is against the claim under these theories.  

Although Dr. Q.T. provided an opinion regarding the theories 
of direct service connection and secondary service 
connection, the March 2008 report did not address secondary 
service connection based on aggravation.  In May 2009, 
pursuant to the Board's September 2008 remand, Dr. Q.T. 
provided a supplemental opinion.  Dr. Q.T. again reviewed the 
claims file and considered the Veteran's history, physical 
examination, and imaging studies.  Dr. Q.T. gave the opinion 
that the Veteran's current bilateral hip condition was as 
likely as not aggravated by his service-connected pes planus 
because of the abnormal gait resulting from that disability.

Based on the March 2009 supplemental opinion from Dr. Q.T., 
and coupled with the other evidence of record, the Board 
finds that service-connected bilateral pes planus has made 
worse the Veteran's bilateral femoral head avascular necrosis 
and arthritis of the hips.  Accordingly, service connection 
is warranted for bilateral femoral head avascular necrosis 
and arthritis of the hips on a secondary basis.


ORDER

Service connection for bilateral femoral head avascular 
necrosis and arthritis of the hips, as a disability 
aggravated by a service-connected disability, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


